VACATE and DISMISS and Opinion Filed August 27, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00705-CV

                 FRANCISCO HERNANDEZ, Appellant
                               V.
   NATIONAL CHURCH RESIDENCES OF GRAND PRAIRIE, TX D/B/A LENNOX
                   HOUSE APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02631-E

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       This is an appeal from the county court at law’s order evicting Franciso Hernanez from the

apartment he occupied. National Church Residences of Grand Prairie d/b/a Lennox House

Apartments filed the forcible detainer action in justice court and, after the justice court granted

judgment in favor of National Church Residences, Hernandez appealed to the county court.

       Hernandez’s appeal to the county court was filed on April 3, 2019, six days after the March

28, 2019 judgment. Because an appeal from a justice court’s order of eviction to the county court

must be filed within five days of judgment, we questioned the county court’s jurisdiction over the

appeal and in turn, our jurisdiction. See TEX. R. CIV. P. 510.9(a) (appeal in eviction cases must be

filed within five days of judgment); William v. Schneiber, 148 S.W.3d 581, 583 (Tex. App.—Fort

Worth 2004, no pet.) (county court lacks jurisdiction over untimely-filed appeal bond from justice
court); Dallas Cty. Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—

Dallas 1994, writ denied) (appellate court jurisdiction extends no further than that of court from

which appeal is taken). We directed Hernandez to file a letter brief addressing our concern no

later than July 29, 2019 and cautioned that failure to comply could result in dismissal of the cause

without further notice. See TEX. R. APP. P. 42.3(a),(c); Funds Recovery, 887 S.W.2d at 468. To

date, Hernandez has not responded.

       When, as here, the county court lacked jurisdiction, we have jurisdiction only to set aside

the judgment and dismiss the cause. Accordingly, we VACATE the county court’s May 24, 2019

judgment and dismiss the cause. See Funds Recovery, 887 S.W.2d at 468.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE



190705F.P05




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 FRANCISCO HERNANDEZ, Appellant                   On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-19-00705-CV        V.                     Trial Court Cause No. CC-19-02631-E.
                                                  Opinion delivered by Chief Justice Burns,
 NATIONAL CHURCH RESIDENCES OF                    Justices Molberg and Nowell participating.
 GRAND PRAIRIE, TX D/B/A LENNOX
 HOUSE APARTMENTS, Appellee

      In accordance with this Court’s opinion of this date, we VACATE the county court’s
May 24, 2019 judgment and DISMISS the cause.


Judgment entered August 27, 2019




                                            –3–